Exhibit 10.4
 

 
[Date]
 
Form of Award Notification Under The 
Mutual Savings Bank 
Recognition and Retention Plan and Trust
 
[Name of Grantee:]
 
You are hereby awarded a total of ____________ shares of the Common Stock,
without par value (“Common Stock”), of Third Century Bancorp (“the Holding
Company”), pursuant to the Mutual Savings Bank Recognition and Retention Plan
and Trust (the “Plan”), on the following terms and conditions:
 
1.  The shares of Common Stock subject to award vest at the rate of twenty
percent (20%) of the aggregate number of shares covered by the award at the end
of each full twelve months of consecutive service with Mutual Savings Bank or an
affiliate thereof (collectively, the “Bank”) after the date of grant. If your
service with the Bank and all affiliates thereof in all capacities (e.g., as
employee, director, and director emeritus) terminates prior to [5 years from
date of grant], for any reason (except as discussed below), then you will
forfeit the right to earn any shares of Common Stock subject to this award which
have not previously been earned. In determining the number of shares of Common
Stock which are earned, fractional shares will be rounded down to the nearest
whole number, provided that such fractional shares will be aggregated and
earned, on the fifth anniversary of the date of grant.
 
2.  Notwithstanding the general rule contained in paragraph 1, above, all shares
of Common Stock subject to this award held by you will be deemed earned as of
your last day of service with the Bank as a result of your death or disability,
or a change in control of the Bank (as defined in the Plan).
 
3.  Notwithstanding anything herein to the contrary, the Board of Directors of
the Bank may immediately revoke, rescind and terminate any award, or portion
thereof, previously awarded under the Plan, to the extent shares of Common Stock
have not been delivered to you, whether or not the shares have been earned, if
you are discharged or removed from the Board for cause or it is discovered after
your service terminates that you have engaged in conduct which would have
justified termination or removal for cause.
 
4.  Whenever shares of Common Stock awarded under the Plan are paid to you, or
to the beneficiary you designate, such person will be entitled to receive, with
respect to each share of Common Stock paid, an amount equal to any cash
dividends or cash distributions and a number of shares of Common Stock equal to
any stock dividends, and any other asset distributions declared and paid with
respect to a share of Common Stock between the date the shares are distributed
and the date such shares were granted, along with any net earnings thereon.
 
5.  Shares of Common Stock will be distributed to you, or to the beneficiary you
designate, as the case may be, as soon as practicable after they have been
earned.
 
 
-1-

--------------------------------------------------------------------------------


 
6.  All shares of Common Stock, together with any shares representing stock
dividends thereon, will be distributed in the form of Common Stock. One share of
Common Stock will be paid for each share earned and payable. Payments
representing accumulated cash dividends or cash distributions (and earnings
thereon) will be made in cash. Other asset distributions payable on the shares
of Common Stock awarded will be paid in the form of such distributions, to the
extent feasible. The trustee of the Plan may withhold from any payment or
distribution made under the Plan sufficient amounts of cash or shares of Common
Stock to cover any applicable withholding and employment taxes, and if the
amount of such payment is insufficient, the trustee may require you or the
beneficiary you designate to pay to the trustee the amount required to be
withheld as a condition of delivering the shares earned and payable under the
Plan. Alternatively, you may pay to the trustee that amount of cash necessary to
be withheld in taxes in lieu of any withholding of payments or distribution
under the Plan. If you elect to have such taxes withheld, then the election must
be made in compliance with Rule 16b-3, to the extent applicable.
 
7.  This award is subject to all the terms, provisions and conditions of the
Plan, which is incorporated herein by reference, and to such regulations as may
from time to time be adopted by the Committee. A copy of the Plan has been
furnished to you and an additional copy may be obtained from the Bank. In the
event of any conflict between the provisions of the Plan and the provisions of
this letter, the terms, conditions and provisions of the Plan will control, and
this letter will be deemed to be modified accordingly.
 


 

 
Very truly yours,
 
 
MUTUAL SAVINGS BANK

       
By:
 
     
Robert D. Heuchan, President and
Chief Executive Officer
 



 
I acknowledge Receipt of
a copy of this Award Notification
 
 
_______________________________
[Name of Grantee]
 
 
 


-2-
 